         Case 1:16-cv-08605-LAP Document 35 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BAINBRIDGE FUND LTD.,

                      Plaintiff,                16 Civ. 8605 (LAP)
                                                16 Civ. 8665 (LAP)
-against-
                                                        ORDER
REPUBLIC OF ARGENTINA,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of counsel’s letter dated June 9, 2020

[dkt. no. 34 in 16 Civ. 8605].        Counsel shall confer and propose

an order resolving the summary judgment motions.

SO ORDERED.

Dated:       New York, New York
             June 10, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
